PER CURIAM:
Tyrone Shelton appeals the district court’s orders granting Defendants’ motion for summary judgment on his 42 U.S.C. § 1983 (2000) complaint, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Shelton v. Wilson, No. CA-02-627-AM (E.D. Va. filed Jan. 21, 2004 & entered Jan. 23, 2004; Mar. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED